Brown v United Odd Fellow & Rebekah Home, Inc. (2020 NY Slip Op 03461)





Brown v United Odd Fellow & Rebekah Home, Inc.


2020 NY Slip Op 03461


Decided on June 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2020

Acosta, P.J., Richter, Mazzarelli, Webber, González, JJ.


11669N 28169/17E

[*1] Marie Brown, etc., 	 Plaintiff-Respondent,
vUnited Odd Fellow and Rebekah Home, Inc., doing business as Rebekah Rehab & Extended Care, Defendant-Appellant, Bronx-Lebanon Hospital Center, et al., Defendants.


Catalano Gallardo & Petropoulos, LLP, Jericho (Richard M. Fedrow of counsel), for appellant.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, Bronx County (George J. Silver, J.), entered September 11, 2019, which denied the motion of defendant United Odd Fellow and Rebekah Home, Inc. to change of venue from Bronx County to Nassau County, unanimously affirmed, without costs.
The court exercised its discretion in a provident manner in determining that appellant's motion to change venue was untimely. Appellant was aware of the venue selection clause in its own admission agreement and the agreement, which was signed by plaintiff's decedent, was in its possession at all times. However, defendant waited almost two years after the action was commenced before seeking a change of venue, and provided no
reasonable explanation for the delay (see Sade San A Jong v Lesense, 114 AD3d 624 [1st Dept 2014]; Mena v Four Wheels Co., 272 AD2d 223 [1st Dept 2000]).
Accordingly we need not reach any other issues raised by the parties.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2020
CLERK